DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	 
This action is in response to papers filed 6/06/2022.
Claims 1, 3-4, 11-12, 14-17 are pending.  Claims 2, 5-10, 13 are cancelled.
The following rejections are newly applied as necessitated by amendment. 
This action is FINAL.
Withdrawn Rejections
The improper Markush rejection made in the previous office action is withdrawn based upon amendments to the claims.
The 35 USC 101, 35 USC 112b and 35 USC 103(a) rejection made in the previous office action is withdrawn based upon amendments to the claims.
The 35 USC 112a rejection made in the previous office action is withdrawn based upon amendments to the claims.  However, it is noted that a newly applied 35 USC 112 rejection is recited below necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 3-4, 11-12, 14-17  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of determining prognosis for treatment administration  based upon determining steps that encompass “inferring” activity levels.  Th genes of P13K and NFkB target genes.  The claims provide that when the activity of P13K pathway is low and the activity of the NFkB pathway is high the prognosis is favorable and the opposite is unfavorable.  
The specificiaotn does not describe the critical components of “inferring”.  The specification, rather, teaches performance of detection of particular expression levels of genes (p. 15-16). The specification teaches that clustering can be used to make a determination of activity of specific pathways (p. 16-17).   Although the specification teaches specific embodiments and correlation of functionality to the activity of particular combinations of genes, the claims broadly encompass “inferring”.  It is not clear from the specification the critical steps for “inferring”.  The claims are not limited to any particular clustering analysis.  Further, with the addition of “inferring” the claims appear to encompass more than merely detecting particular levels of expression.  As such based upon the written support in the specification there is no guidance as to which steps and analysis are critical for “inferring”. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of inferring the activity to determine prognosis.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 11-12, 14-17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claims 1, 3, 11-12 are indefinite over the phrase “being based on evaluating a calibrated mathematical pathway model relating the expression levels of the 3 or more target genes to the activity of the TF element”.  This phrase is not clear as it is not clear how the pathway model is evaluated.  It appears that the activity level has to be determined, and as such it is not clear how this determination is altered by “evaluating”  It is not clear if the activity is determined by a pathway model or if the claim includes other analysis in addition to make such a determination. 
Claims 1, 3, 11-12 are indefinite over “inferring the activity”.  This step is unclear as the claim includes a step of determining an activity level and inferring the activity level.  It is not clear how one both determines and infers and how these two steps differ.  
Claims 1, 3, 11-12 are indefinite over the relationship between low and high activity and favorable prognosis.  These terms are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As there is no comparison step it is not clear which activity are low or high and which prognosis would be considered favorable.  As such it is not clear when to treat the patient.  
Claims 4, 14-15 are indefinite over the relationship between low and high activity and favorable prognosis.  These terms are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As there is no comparison step it is not clear which activity are low or high and which prognosis would be considered favorable.  As such it is not clear when to treat the patient.  
Claims 4, 14-15 are indefinite over “receiving a favorable diagnosis…based on inferred activities” and “inferring the activity”.  It is not clear how to diagnosis based on “inferred activities”. It is not clear if the inferred activity is merely the measurement of each of the three or more target genes or if the inferred activities can be other analysis of the data from the genes.  As such it is not clear when to diagnose.    Further this step is unclear as the claim includes a step of determining an activity level and inferring the activity level.  It is not clear how one both determines and infers and how these two steps differ.  
Claims 16-17 are indefinite over “sample are inferred by a method”.  The claims appear to be asserting that prognosis is based upon the activities of the pathways which are “inferred by a method”.  These steps are unclear because the metes and bounds of “inferred” is unclear.  It is not clear if one needs to perform the method, perform the method and then do some undisclosed analysis to “infer”.  Therefore the claims are unclear. 
  Claims 16-17 are indefinite over the phrase “being based on evaluating a calibrated mathematical pathway model relating the expression levels of the 3 or more target genes to the activity of the TF element”.  This phrase is not clear as it is not clear how the pathway model is evaluated.  It appears that the activity level has to be determined, and as such it is not clear how this determination is altered by “evaluating”  It is not clear if the activity is determined by a pathway model or if the claim includes other analysis in addition to make such a determination. 
Claims 16-17 are indefinite over the relationship between low and high activity and favorable prognosis.  These terms are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As there is no comparison step it is not clear which activity are low or high and which prognosis would be considered favorable.  As such it is not clear when to treat the patient.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634